Exhibit 10.18
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.
 
SUGARMADE, INC.


CONVERTIBLE PROMISSORY NOTE
 

$[●] Issue Date: [●]

 
FOR VALUE RECEIVED, SugarMade, Inc., a Delaware corporation (the “Company”),
promises to pay to ____________________________ (the “Holder”), or its
registered assigns, the principal amount of [●] Dollars ($[●]), together with
simple interest from the date of this Note on the unpaid principal balance at a
rate equal to fifteen percent (15%) per annum, computed on the basis of the
actual number of days elapsed and a year of 365 days.
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1. Payment of Interest. All interest shall be paid within fifteen (15) days
after the end of each quarter during the term of this Note (i.e. within 15 days
after June 30th, September 30th, December 31st and March 31st). The amount of 5%
of the interest rate shall be paid in cash. The remaining 10% of the interest
rate shall be paid in shares of Company common stock. The number of shares of
Company common stock issuable shall be determined based on the dollar amount of
the 10% interest rate for the applicable quarter divided by the greater of (i)
$.70 per share; or (ii) the average closing price of the Company’s common stock
for the ten (10) day period prior to the end of the applicable quarter.
 
2. Conversion.
 
2.1   Conversion. At the election of the Holder and upon written notice to the
Company, the Holder may convert all or a portion of the outstanding principal
hereunder into shares of Common Stock of the Company at the conversion price of
$.70 per share (the “Note Conversion Price”).
 
2.2   Conversion Procedure. The Note shall be converted into shares of Company
Common Stock at the Note Conversion Price upon receipt by the Company of notice
from Holder of its election for such conversion and specifying the principal and
interest amount of the Note to be converted. Upon such conversion, the Holder
shall surrender this Note at the Company’s principal executive office, or, if
this Note has been lost, stolen, destroyed or mutilated, then, in the case of
loss, theft or destruction, the Holder shall deliver an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, the Holder shall surrender and cancel this Note. The Company shall,
as soon as practicable thereafter, issue and deliver to such Holder at such
principal executive office a certificate or certificates for the number of
shares to which the Holder shall be entitled upon such conversion (bearing such
legends as are required by the Company and applicable state and federal
securities laws in the opinion of counsel to the Company). Any fractional shares
to be issued upon conversion of this Note shall be rounded down to the nearest
whole share.
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
2.3   Further Assurances. In connection with the conversion of this Note and
payment of interest in shares of Company common stock, the Holder, by acceptance
of this Note, agrees to execute all agreements and other documents executed by
the Company shareholders, and any such other documents as may be reasonably
requested by the Company.
 
3. Prepayment. This Note may be prepaid in whole or in part without penalty and
without the consent of Holder; provided, however, any such prepayment of the
outstanding balance of principal and interest by the Company shall be converted
into and added to the outstanding balance of the Company’s existing production
credit line between the Company and Holder.
 
4. Maturity Date. Unless converted as provided herein, all unpaid principal,
together with any then accrued but unpaid interest and any other amounts payable
hereunder, shall be due and payable on the two (2) year anniversary of the Issue
Date; provided, however, the Holder may request repayment in writing at any time
after the one (1) year anniversary of the Issue Date, and upon receipt of such
written notice, the Company must repay all unpaid principal and accrued interest
within six (6) months after receipt of such written notice.
 
5. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:
 
5.1   Failure to Pay. The Company shall fail to pay when due any repayment
required under the terms of this Note on the date due and such repayment shall
not have been made within five (5) days of the Company’s receipt of the Holder’s
written notice to the Company of such failure to pay; or
 
5.2   Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i)
apply for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (iii) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (iv) take any action for the purpose of
effecting any of the foregoing; or
 
5.3   Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the Company’s property, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the Company’s debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within thirty (30) days of commencement.
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
Upon the occurrence or existence of any Event of Default described in Section
5.1 and at any time thereafter during the continuance of such Event of Default,
the Holder may, by written notice to Company, declare this Note immediately due
and payable without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, anything contained in this Note
to the contrary notwithstanding. Upon the occurrence or existence of any Event
of Default described in Sections 5.2 and 5.3, immediately and without notice,
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained in this Note to the contrary
notwithstanding. In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Holder may exercise any other right,
power or remedy permitted to it by law.
 
6. Representations and Warranties of Holder. Holder hereby represents and
warrants to the Company that:
 
6.1   Authorization. This Note constitutes Holder’s valid and legally binding
obligation, enforceable in accordance with its terms, except as may be limited
by (i) applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies. Holder represents that it has full power and authority to
enter into this Note. Holder represents that his principal address is set forth
on the signature page.
 
6.2           Purchase Entirely for Own Account. Holder acknowledges that the
Note is issued to Holder in reliance upon Holder’s representation to the Company
that the Note and any shares of Company common stock issued upon conversion of
the Note or issued for payment of interest (collectively, the Company common
stock with the Note, the “Securities”) will be acquired for investment for
Holder’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that Holder has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, Holder further represents that Holder
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to the Securities.
 
6.3           Disclosure of Information. Holder acknowledges that it has
received all the information it considers necessary or appropriate for deciding
whether to acquire the Securities. Holder further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.
 
6.4           Investment Experience. Holder is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities.
 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
6.5           Accredited Investor. Holder is an "accredited investor" within the
meaning of Rule 501 of Regulation D under the Securities Act, such that one or
more of the qualifications set forth on the Investor Suitability Questionnaire
set forth the exhibit applies, and Holder has completed, executed and delivered
to the Company the Investor Suitability Questionnaire, and the information
contained in the Investor Suitability Questionnaire is true and correct.


6.6           Restricted Securities. Holder understands that the Securities have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Holder’s representations as expressed herein. Holder understands that the
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, Holder must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. Holder
acknowledges that the Company has no obligation to register or qualify the
Securities for resale. Holder further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Securities, and on requirements relating to the Company
which are outside of the Holder’s control, and which the Company is under no
obligation and may not be able to satisfy. It is understood that the Securities
may bear restrictive legends the following legends regarding transferability.


6.7           Further Limitations on Disposition. Without in any way limiting
the representations and warranties set forth above, Holder further agrees not to
make any disposition of all or any portion of the Securities unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by this Section 6 and: (i) there is then in effect a registration statement
under the Act covering such proposed disposition and such disposition is made in
accordance with such registration statement; or Holder has notified the Company
(or its successor in interest) of the proposed disposition and has furnished the
Company (or its successor in interest) with a detailed statement of the
circumstances surrounding the proposed disposition; and If reasonably requested
by the Company (or its successor in interest), Holder shall have furnished the
Company (or its successor in interest) with an opinion of counsel, reasonably
satisfactory to the Company (or its successor in interest), that such
disposition will not require registration of such shares under the Act.
 
6.8           Knowledge. Holder is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities. Holder
is not relying upon any promise, guarantee or other representation made by the
Company as to the Company’s business or its future prospects.
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
7. Miscellaneous.
 
7.1   Loss, Theft, Destruction or Mutilation of Note. Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, delivery
of an indemnity agreement reasonably satisfactory in form and substance to the
Company or, in the case of mutilation, on surrender and cancellation of this
Note, the Company shall execute and deliver, in lieu of this Note, a new Note
executed in the same manner as this Note, in the same principal amount as the
unpaid principal amount of this Note and dated the date to which interest shall
have been paid on this Note or, if no interest shall have yet been so paid,
dated the date of this Note.
 
7.2   Payment. All cash payments under this Note shall be made in lawful tender
of the United States.
 
7.3   Usury. In the event that any interest paid on this Note is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.
 
7.4   Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company and the Holder.
 
7.5   Successors and Assigns. This Note may be assigned or transferred by the
Holder only with the prior written approval of the Company. Subject to the
preceding sentence, the rights and obligations of the Company and the Holder of
this Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
7.6   Governing Law. THIS NOTE SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF
THE STATE OF CALIFORNIA AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
CALIFORNIA RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN
CALIFORNIA.
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
IN WITNESS WHEREOF, the parties have executed this Note as of the date first
above written.
 
 
 

  SUGARMADE, INC.:          
By: __________________________________
         Clifton Leung, Chief Executive Officer           HOLDER:          
_____________________________________           Address:
_____________________________   _____________________________________        

 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
INVESTOR SUITABILITY QUESTIONNAIRE


Please check the applicable box –


A. 
The undersigned is an accredited investor by reason of coming within one of the
following categories:



___     1.  
A natural person whose net worth, either individually or jointly with such
person's spouse, at the time of the undersigned's receipt the shares exceeds
$1,000,000 (excluding the person’s primary residence);



___     2.  
A natural person who had an individual income in excess of $200,000, or joint
income with that person's spouse in excess of $300,000, in the two most recent
years and reasonably expects to have individual income reaching the same level
in the current year;



___     3.  
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3)(a)(5)(A) of the
Securities Act. whether acting in its individual or fiduciary capacity;



___     4.  
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;



___     5.  
An insurance company as defined in Section 2(13) of the Securities Act:



___     6.  
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;



___     7.  
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;



___     8.  
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees. if such plan has total assets in excess of $5,000,000;



___     9.  
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;



___   10. 
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.18
 
___   11.  
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the shares, with total assets in excess of
$5,000,000;



___   12.  
An executive officer or director of the Company.



___   13.  
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the company; or



___   14.  
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this category only, a list of the
equity owners of the undersigned, and each such equity owner should complete a
copy of this questionnaire.



The undersigned has executed this Investor Suitability Questionnaire as of [●],
2013.
 
 

  HOLDER:               ______________________________________

 
8


--------------------------------------------------------------------------------